Citation Nr: 1737087	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for unspecified sexually transmitted disease (STD).

2. Entitlement to service connection for urinary tract infection (UTI), to include as secondary to sexually transmitted disease.

3. Entitlement to service connection for residuals of prostate cancer, to include as secondary to sexually transmitted disease (STD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

These issues were most recently remanded in February 2015 and June 2016 for further development.


FINDING OF FACT

In a May 5, 2017 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to service connection for unspecified STD; a UTI, to include as secondary to sexually transmitted disease; and residuals of prostate cancer, to include as secondary to STD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for STD; a UTI, to include as secondary to sexually transmitted disease; and residuals of prostate cancer, to include as secondary to STD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a May 2017 written statement, the Veteran withdrew the issues of entitlement to service connection for STD; a UTI, to include as secondary to sexually transmitted disease; and residuals of prostate cancer, to include as secondary to STD.  The Board acknowledges that in July 2017 the Veteran's representative submitted a Post-Remand Brief.  However, prior to the submission of this Brief the Veteran withdrew his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims,  the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issues of entitlement to service connection for STD; a UTI, to include as secondary to sexually transmitted disease; and residuals of prostate cancer, to include as secondary to STD, are dismissed.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


